                   Case 1:17-cv-00124-LLS Document 131 Filed 10/09/20 Page 1 of 1

                                            United States of America
                                    FEDERAL TRADE COMMISSION
                                           Washington, DC 20580



Division of Advertising Practices
    Michelle Rusk
202-326-3148; mrusk@ftc.gov


                                                            October 9, 2020
     VIA ECF
     Hon. Louis L. Stanton, U.S.D.J.
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     RE:        FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al. (17-CV-00124-LLS)
                Proposed Stipulation for Extension to Brief Motion for Protective Order

     Dear Judge Stanton:

              Plaintiffs the Federal Trade Commission and the People of the State of New York by
     Letitia James, Attorney General of the State of New York (“Plaintiffs”) and Defendants Quincy
     Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy Bioscience
     Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs and Defendants,
     collectively, “Parties”) hereby request that the Court enter the attached proposed stipulated order
     extending the deadline for Defendants to take any 30(b)(6) depositions of Plaintiffs.

             As set forth in the proposed stipulated order, the Parties have met and conferred regarding the
     permissibility and scope of Defendants’ proposed 30(b)(6) deposition notices but have been unable to
     reach agreement. As a result, Plaintiffs anticipate filing letter-motions requesting a pre-motion
     conference to seek permission to file motions for protective orders. Given the imminence of the
     current deadline of October 30, 2020 to complete any 30(b)(6) depositions, the Parties ask for an
     extension of time to allow the Parties to brief the issues and the Court to issue its ruling.


                                                            Respectfully,

                                                            /s/ Michelle K. Rusk
                                                            Michelle K. Rusk, Attorney
                                                            Federal Trade Commission


     cc: All parties via ECF
